DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Zachut et al. (US Patent Publication 2017/0336897; hereinafter Zachut) in view of Ballan et al. (2020/0073487; hereinafter Ballan).
With reference to claim 1, Zachut discloses an input support device (35) arranged above a detection device (12) including a plurality of electrodes (12) (see paragraphs 105, 113; Figs. 1, 8), the input support device (35) comprising:
	an LC circuit (see paragraph 120; Figs. 2-3);
	a first electrode (209) coupled to one end side of the LC circuit (see paragraph 124; Figs. 2-3);
	a second electrode (207) coupled to another end side of the LC circuit (see paragraph 124; Figs. 2-3), and
	an adjustment circuit (207) coupled to the LC circuit and configured to adjust circuit characteristics of the LC circuit (see paragraph 122).
	While Zachut discloses an input support device (35) (see paragraph 113), there fails to be disclosure of the body of the device as recited.
Ballan describes an input support device (1) arranged above a detection device including a plurality of electrodes (touch sensor surface) (see paragraph 19-20; Fig. 1), wherein the input support device (1) comprises: a support body (12) provided above a cover member that is provided above the detection device (in teaching touch sensor surface well known to include a cover member; see paragraphs 20, 26-27, 35; Figs. 3-4); a rotating body (121) provided on the support body in a rotatable manner (see paragraph 31), wherein the first electrode (14) and the second electrode (15) are arranged on opposite sides with respect to a rotating axis in a plan view, allowing the first electrode and the second electrode to rotate together around the rotating axis (see paragraphs 23-24, 28-29; Figs. 3-4), and the detection device detects a position of the input support device in a plane and a rotation operation centered on the rotating axis (see paragraphs 25, 35).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a input support device body similar to that which is taught by Ballan to encompass the circuitry similar to that which is taught by Zachut to thereby provide an input support device body that is easily grasped to perform functions of the device (see Ballan; paragraphs 7-8)

	With reference to claim 2, Zachut and Ballan disclose all that is required as explained with reference to the input support device according to claim 1, wherein Zachut further discloses wherein the adjustment circuit includes: a resistor element coupled to the LC circuit, and a switch element coupled in parallel to the resistor element (in teaching that the modulator circuit includes a resistor connected in parallel to the resonance circuit by a switch; see paragraph 122).

With reference to claim 3, Zachut and Ballan disclose all that is required as explained with reference to the input support device according to claim 1, wherein Zachut further discloses wherein when the switch element is in an ON state, the LC circuit is coupled to the first electrode without going through the resistor element, and when the switch element is in an OFF state, the LC circuit is coupled to the first electrode through the resistor element (in teaching the resonance circuit is connected to the resister by the switch; see paragraph 122). 



Claims 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zachut and Ballan as applied to claim 1 above, and further in view of Hagen et al. (US Patent Publication 2008/0149401; hereinafter Hagen).
With reference to claim 4, while Zachut and Ballan disclose all that is required as explained with reference to the input support device according to claim 1, including a LC circuit and an adjustment circuit, there fails to be disclosure of a second LC circuit and adjustment circuit as recited.
Hagen discloses a stylus device (12) configured to cooperate with a location sensor (see abstract), and further discloses wherein the LC circuit includes a first LC circuit (54A) and a second LC circuit (54N), and the adjustment circuit (C1, C2, 76) includes: a first switch (76) element configured to switch a coupling state between the first LC circuit (54) and the first electrode (57); and a second switch element (76) configured to switch a coupling state between the second LC circuit and the first electrode (57) (see paragraph 67; Figs. 6, 8).
Therefore it would have been obvious to one having ordinary skill in the art to allow the usage of multiple LC circuits similar to that which is taught by Hagen to be carried out in a device similar to that which is taught by Zachut and Ballan to thereby provide the ability to detect status information in addition to position information (see Hagen; paragraphs 67).

	With reference to claim 5, Zachut, Ballan, and Hagen discloses all that is required as explained with reference to the input support device according to claim 4, wherein Hagen further discloses that when the first switch element (76) is in an ON state, the first LC circuit (54) and the first electrode (57) are coupled, and when the second switch element (76) is in an ON state, the second LC circuit and the first electrode are coupled (in teaching opening and closing of switch; see paragraph 67).

With reference to claim 7, Zachut and Ballan disclose all that is required as explained with reference to the input support device according to claim 1, and further discloses wherein the LC circuit includes a inductor (204) coupled in series between the one end side (206) and another end side (207), and the adjustment circuit includes a plurality of switch elements that are coupled in parallel to the inductor (see paragraph 122; Fig. 2).
While Zachut discloses the usage of an inductor, there fails to be disclosure of a plurality of inductors as recited.
Hagen discloses a stylus device (12) configured to cooperate with a location sensor (see abstract), and further discloses wherein the LC circuit includes a first inductor (54A) and a second inductor (54N), and the adjustment circuit (C1, C2, 76) includes: a first switch (76) element configured to switch a coupling state between the first LC circuit (54) and the first electrode (57); and a second switch element (76) configured to switch a coupling state between the second LC circuit and the first electrode (57) (see paragraph 67, 71-72; Figs. 6, 8).
Therefore it would have been obvious to one having ordinary skill in the art to allow the usage of multiple LC circuits similar to that which is taught by Hagen to be carried out in a device similar to that which is taught by Zachut and Ballan to thereby use a known technique to provide the ability to detect status information in addition to position information (see Hagen; paragraphs 67).


Claims 6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zachut and Ballan as applied to claim 1 above, and further in view of Huppi (US Patent Publication No. 2006/0256090).
With reference to claim 6, Zachut disclose all that is required as explained with reference to the input support device according to claim 1, including the switch element and first electrode (see paragraph 122), however fail to disclose a plurality of first electrodes as recited.
Huppie discloses a input support device (654) having a plurality of first electrodes (28, 64) corresponding to the plurality of operation keys provided in the input support device (see paragraphs 65, 69, Figs. 2, 6, 15-16). 
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a plurality of first electrodes similar to that which is taught by Huppie to be carried out in a device similar to that which is taught by Zachut, Ballan, and Hagen to allow multiple inputs to be detected for the input support device thereby improve device functionality (see Huppie; paragraph 69).

	With reference to claim 8, Zachut and Ballan disclose all that is required as explained with reference to the input support device according to claim 1, including a first electrode, however fails to disclose first and second electrodes as recited. 
Huppie discloses that the input support device includes first electrode and a second electrode have different shapes in a plan view (in teaching different shapes (28) for the each of the input elements (18) on the support surface (see paragraph 65; Figs. 2, 6).

With reference to claim 9, Zachut and Ballan disclose all that is required as explained with reference to the input support device according to claim 1, including a first electrode, however fails to disclose first and second electrodes as recited.
	Huppie discloses that the first electrode has a curved shape curved along a circular arc, and the second electrode has a circular shape (see Fig. 16C).

With reference to claim 10, Zachut and Ballan disclose all that is required as explained with reference to the input support device according to claim 1, including a first electrode, however fails to disclose first and second electrodes as recited.
Huppie discloses that the number of first electrodes is different from the number of second electrodes (in teaching the usage two control regions (680,682) having a different number of electrodes in each region’ see Figs. 16A-F).

With reference to claim 11, Zachut and Ballan discloses an input detection system (100) comprising: the input support device according to claim 1;
a detection device including a plurality of electrodes (12) (see paragraph 105-106; Fig. 1); and
	a ferromagnetic member (26) facing the cover member with the detection device (12) interposed (see paragraphs 112-113; Fig. 1).
	While disclosing features of the system as described above, Zachut fails to disclose features of the input support device as recited.
	Ballan discloses an input support device (1) as recited, however fails to disclose the usage of a magnet as recited.
	Huppie discloses wherein an input support device (18) includes a support body provided above the cover member (14) and a rotating body provided on the support body in a rotatable manner (see paragraph 50), and
a magnet is provided in the support body of the input support device (see paragraph 52).
	Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of an input support device having a body with a magnet similar to that which is taught by Huppie to be carried out in a system similar to that which is taught by Zachut and Ballan as a simple substitution of one known element for another to obtain predictable results.

 	With reference to claim 12, Zachut and Ballan discloses an input detection system (100) comprising: the input support device according to claim 1;
a detection device including a plurality of electrodes (12) (see paragraph 105-106; Fig. 1);
	While disclosing features of the system as described above, Zachut and Ballan fail to disclose an adhesive sheet as recited.
Huppie discloses wherein an input support device (18) includes a support body provided above the cover member (14) having an adhesive sheet provided above the cover member (see paragraph 52), wherein
the input support device includes the support body is fixed above the adhesive sheet and a rotating body provided on the support body in a rotatable manner (see paragraphs 50, 52).
	Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of an input support device having a body with an adhesive sheet and a rotating body similar to that which is taught by Huppie to be carried out in a system similar to that which is taught by Zachut and Ballan as a simple substitution of one known element for another to obtain predictable results.


Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
RIX et al. (US2005/0083318) discloses a configurable input device having a base operable to generate and detect a radio frequency carrier signal and a plurality of independently positionable input members to be positioned in the vicinity of the base (see abstract; paragraphs 44-47; 84; Figs. 1-5).
LEFEVER et al. (US9477859) discloses a system having a board and a plurality of arranged mobile elements allowing the user to interact with a computerized system associated with the board by moving the mobile elements that are magnetized to the surface of the board, wherein the system includes an LC circuit for adjusting voltage levels of the device for detection (see column 14, lines 44-15-15; Figs. 1-11).
HUPPI (US2006/0256090) discloses mechanical overlays for placement over a touch sensing device having a support body and a rotating body and a first and second electrode provide about a rotating axis for detection positions of the input support device (see paragraphs 43-61, 70-83; Figs. 1-11).
AHN (US2016/0154528) discloses an electronic device having a touch screen device comprising a screen window as a cover member provided above the detection device (see paragraphs 60-65; Fig. 3). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595. The examiner can normally be reached Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625